 


109 HR 114 IH: Ensuring College Access for All Americans Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 114 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Holt (for himself, Mr. Bishop of New York, Mr. George Miller of California, Ms. Pelosi, Mr. Kildee, Mr. Payne, Mr. Andrews, Ms. Woolsey, Mr. Hinojosa, Mr. Tierney, Mr. Kind, Mr. Wu, Mr. Davis of Illinois, Mr. Van Hollen, Mrs. Lowey, Mr. Davis of Alabama, and Ms. McCollum of Minnesota) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To limit the applicability of the annual updates to the allowance for State and other taxes in the tables used in the Federal Needs Analysis Methodology for the award year 2005–2006, prescribed on December 23, 2004. 
 
 
1.Short titleThis Act may be cited as the Ensuring College Access for All Americans Act.
2.Allowance for State and other taxesNotwithstanding any other provision of law, the annual updates to the allowance for State and other taxes in the tables used in the Federal Needs Analysis Methodology to determine a student's expected family contribution for the award year 2005–2006 under part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.), prescribed December 23, 2004 (69 Fed. Reg. 246), shall not apply to a student to the extent the updates will reduce the amount of Federal student assistance for which the student is eligible. 
 
